Title: From Thomas Jefferson to John Witherspoon, [12 January] 1792
From: Jefferson, Thomas
To: Witherspoon, John


          
            Dear Sir
            Philadelphia [12 Jan.] 1792.
          
          The bearer hereof, Mr. Bennet Taylor, a young gentleman from Virginia, goes on to your seminary for the prosecution of his studies. Being recommended to me by a good friend of mine, I feel an interest in his success, and therefore take the liberty of naming him particularly to you. His principal objects will be mathematics and Natural philosophy. Rhetoric also, I presume is taught with you, and will be proper for him as destined for the bar. As he has no time to spare, I have mentioned to him that I thought he might undertake the subject of Moral philosophy in his chamber, at leisure hours, and from books, without attending lectures or exercises in that branch. Your patronage of this young gentleman will oblige Dear Sir Your most obedt. & most humble servt,
          
            Th: Jefferson
          
        